UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2175



GETACHEW WOLDEAREGAY,

                                                        Petitioner,


          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-817-716)


Submitted:   June 8, 2005                  Decided:   June 22, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Bethany B. Hauser,
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Getachew Woldearegay, a native and citizen of Ethiopia,

petitions for review of an August 25, 2004 order of the Board of

Immigration   Appeals   (“Board”)    denying   his   motion   to   reopen

immigration proceedings.     We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.        8 C.F.R. § 1003.2(a) (2005);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Yanez-Popp v. INS, 998

F.2d 231, 234 (4th Cir. 1993).      Accordingly, we deny the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                       PETITION DENIED




                                    - 2 -